IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                               NOS. WR-85,820-01 & WR-85,820-02


                 EX PARTE KAAREAM GABOR WASHINGTON, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                   CAUSE NOS. W09-59514-M(A) & W08-73310-M(A)
               IN THE 194TH DISTRICT COURT FROM DALLAS COUNTY


        Per curiam.

                                             ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offenses

of aggravated robbery and aggravated assault and sentenced to imprisonment for thirty-five and

fifteen years, respectively.

        The trial court signed orders designating issues on April 25, 2016. After 180 days from the

day the writ applications were served on the State, the writ applications were forwarded to this Court.

TEX . R. APP . P. 73.5.

        We remand these applications to the 194th District Court of Dallas County to allow the trial
judge to complete an evidentiary investigation and enter findings of fact and conclusions of law.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.



Filed: December 14, 2016
Do not publish